The following opinion was filed December 4, 1934:
Wickhem, J.
The conditional sale by the Vorclone Corporation, plaintiff herein, to the defendants Larson was executed on December 21, 1927. It was filed with the city clerk, but there was the same failure to satisfy the terms of sec, 122.07 as existed in the case of American Laundry Machinery Co. v. Larson, ante, p. 208, 257 N. W. 608. It will not be necessary to restate the transactions between the Lar-sons and defendant Wright, since they have been covered in detail in the preceding case. Plaintiff’s conditional sales contract was executed after Wright’s second mortgage. Hence, Wright lias no §t§nding as a subsequent purchaser, and all *216of the considerations that apply to the conditional sale of June 3, 1927, by the American Laundry Machinery Company in the preceding case, apply to the plaintiff in this case. It follows that plaintiff’s conditional sales contract is valid as against the. defendant Wright, and that the judgment was erroneous.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment for the plaintiff. Costs to be taxed and apportioned as directed in the case of American Laundry Machinery Co. v. Larson, ante, p. 208, 257 N. W. 608.
A motion for a rehearing was denied, with $25 costs, on February 5, 1935.